Citation Nr: 1409155	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  07-28 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to
service-connected disabilities.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1991 to November 1994.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
February 2007 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in St Paul, Minnesota, which denied entitlement to a total disability
rating based on individual unemployability due to service connected disabilities
(TDIU).  In March 2007, the Veteran submitted a notice of disagreement and
subsequently perfected his appeal in September 2007.  His case is currently under
the jurisdiction of the VA RO in Chicago, Illinois.

In August 2013, the Board remanded the Veteran's claim of entitlement to TDIU to the Appeals Management Center (AMC) for further evidentiary development, including obtaining all outstanding VA treatment records from Danville VA Medical Center (VAMC) or other facility identified by the Veteran, treatment records from St. Francis Hospital after April 2013 and providing him with a new VA examination to determine the current severity of his service connected major depressive disorder (MDD) and whether the Veteran is unable to secure or maintain substantially gainful employment solely due to his MDD. The Board is obligated by law to ensure that the AMC complies with its directives, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v West, 11 Vet App 268 (1998)

A review of the record reflects that the RO/AMC obtained the Veteran's outstanding VA treatment records from Danville VAMC, treatment records from St. Francis Hospital after April 2013, and provided the Veteran with a new VA examination to determine the current severity of his MDD and its impact on his ability to secure or maintain substantially gainful employment.  Accordingly, all remand instruction issued by the Board has been substantially complied with and this matter is once again before the Board.

As a preliminary matter, the Board notes that in the Veteran's September 2013 correspondence he states that he has applied for Social Security Administration  benefits (SSA) as of August 2013.  The Board notes while the VA obtained records from the Veteran denial of SSA benefits in 2007 no records have been obtained for the Veteran's most recent application for SSA benefits.  However, as the decision below is a full grant of the claim, the Board finds that obtaining these records would only further delay the disposition of the claim.

The Board notes that in July 2010 the Veteran attempted to "cancel" his claim for TDIU as he gained part-time employment.  However, the Veteran was notified by the RO that such a request would be needed in writing.  Subsequently, no written request was presented.  Instead, the Veteran and his representation continued to submit evidence and testimony contending TDIU.  Thus, the Board finds that based on the Veteran's actions after July 2010, it is his desire to continue with his claim for TDIU.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDING OF FACT

Affording the Veteran the benefit of the doubt, his service-connected MDD is of such severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As the decision below is favorable to the Veteran, it would be adverse to his interests to require any further action as to either the duty to notify or the duty to assist.  Therefore, no further discussion of the duty is required.  

TDIU

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation. Id. 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the United State Court of Appeal for Veteran's Claims (Court) discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the U.S. Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442   (8th Cir. 1975), which stated that it is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a) (2013). See also Moore, at 358. 

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a) (2013).

Within the DSM-IV, Global Assessment of Functioning (GAF) scale scores reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score in the range of 31 to 40 reflects that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

Merits of the Claim

The Veteran contends that he is unable to maintain gainful employment due to his service-connected major depression, back problems, and emphysema.  In September 2007, the Veteran contended that his depression and anxiety had kept him from working, and it had led him to attempt to take his life twice since June 2007.  In a July 2013 letter, the Veteran contended he was unemployed due to his depression because he could not focus on the tasks assigned and could not leave his bed. 

The Veteran's occupational experience includes full time employment in customer service from July 1999 to July 2005, part-time employment as a cashier for 24 hours in 2005, shipping and receiving from October 2005 to November 2005, a work-study while he was attending college for 20 days in 2006, full-time as a cashier from June 2006 to July 2006, and part-time as a delivery driver from July 2010 to June 2013.  The Veteran has five years of sporadic part-time college education.

The Board notes that during the applicable appeal period the Veteran only had sporadic short term employment until his position as a delivery driver from July 2010 to June 2013.  However, the Board notes in this employer's June 2013 "Request for Employment Information in Connection with Claim for Disability Benefits" form; the employer reported the Veteran earned $8,785.52 for the 12 month period preceding the last date of employment.  

The Board now turns to the medical evidence.  The medical record indicates that in an October 2006 VA examination wherein the examiner provided a GAF score of 55, and stated the following in regards to the effect the Veteran's depression has on his occupational functioning:

Vet currently is anxious and depressed his depression results insignificant problems with lack of motivation low energy and problems with feeling irritable with coworkers and customers for no real reason.  He is not going to class on a consistent basis because he cannot seem to get himself out the door to go this is true for work situations and he calls in sick too often.  These decisions lead to feelings of guilty and increased poor self-esteem which adds to depression.  

Later, in the process of considering the Veteran's application for SSA benefits which was later denied, a July 2007 SSA consultant noted the Veteran had previous GAF scores of 55 and 60, and stated, "[the Veteran] has shown a deterioration in goal-directed functioning linked primarily to a lack of motivation.  He has suffered from other vegetative and cognitive symptoms of major depressive disorder as well."

VA treatment records report a GAF score of 48 in December 2006, a GAF score of 31 in March 2006, a GAF score of 45 in April, a GAF score of 55 in October 2006, a GAF score of 45 in December 2006, and a GAF score of 61 in August 2010.  

A March 2012 VA examination was provided to the Veteran wherein the VA examiner noted the Veteran had "[o]ccupational and social impairment with deficiencies in most area, such as work, school, family relations, judgment, thinking and/or mood.  The examiner also reported "2 SUICIDE ATTEMPTS BY
(OD) 1993 & 1994 2 OTHER ATTEMPTS 2007 (OD & CARLESS MOTOR CYCLE ACCIDENT)."

VA treatment notes following this examination report a GAF score of 59 in May 2012 and a GAF score of 60 in January 2013.

In April 2013, a private hospital record reflects that the Veteran attempted to end his life by intentionally overdosing on medication.  This April 2013 private medical report includes a psychiatry consult where the Veteran was given a GAF of 35.  This examiner indicated that the Veteran has "had multiple prior suicide attempts by crashing his motorcycle and other attempts."  Following this incident, VA treatment records report a GAF score of 55 in April 2013 wherein the Veteran "expressed an interest in admission to mental health service."  The clinician then states, "[the Veteran] could benefit from admission to mental health service."  Following admittance in to a mental health facility in April 2013, the Veteran is given a GAF score of 45.  Later the same month, the Veteran is provided a GAF of 50.  

May 2013 VA treatment notes indicate the Veteran was given a GAF score of 58, and later in a May 2013 VA treatment note, a clinician reported a GAF of 45 and stated the following prognosis:

[Veteran] [s]eems to be somewhat guarded due to the chronicity of his illness with a past history of non-compliance with medications and follow-up superimposed on his drinking behavior.  However if the patient adheres to medications complies with follow-up and stays away completely from alcohol his prognosis will be fair as he is working and productive in the community.

A June 2013 VA treatment note included a clinician assessment which stated:

41-year-old Caucasian male with a history of depressive disorder.  He came to the clinic today with severe depressed mood and quitting his job because he cannot deal with anyone and does not want to be managed by anyone.

August 2013 VA treatment notes indicate the Veteran's GAF was 58.

In November 2013, the Veteran was provided with an examination to assess his MDD.  This examiner provided the Veteran with a GAF of 50, and described the Veteran's disorders as "panic disorder without agoraphobia" and "major depression manifested by symptoms and signs of depressed mood, fatigue, decreased sense of purpose and social drive, social withdrawal and isolation, sense of emptiness, problems with recurrent thoughts of suicide [...], decreased appetite and insomnia."

The examiner then provided the following statement in regards to their impact on the Veteran's occupational and social impairment:

Each disorder has equal impact on this Veteran's occupational and social impairment that moderately to severely limit his social skills, capacity to care for self, engage in community use and stay on task thereby limiting his ability to process simple and detailed instructions without making frequent mistakes.  He is also compromised by his anxiety and depression relative to his capacity to relate [to] others and adapt to changes in his environment albeit social, personal or work.

This VA examiner goes on to list the Veteran's symptoms to include "near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; inability to establish and maintain effective relationship; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; and neglect of personal appearance and hygiene."

Turning to a threshold matter, 38 C.F.R. § 4.16(a) states TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  Here, the record indicates the Veteran MDD is currently service connected at 70 percent.  Thus, the threshold scheduler requirements of 38 C.F.R. § 4.16(a) are met in this case.  

The Board additionally finds that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  The Board notes "[t]here is no statute or regulation which requires the Secretary . . . to use experts to resolve the issue of unemployability."  See Gary v. Brown, 7 Vet. App. 229, 231-32 (1994).  In addition, the Board notes the most recent November 2013 examination report which indicates that the Veteran's service-connected MDD limits his ability to process simple instruction without making frequent mistakes, that he is compromised in his capacity to adapt to changes in work, that his symptoms include an inability to establish and maintain effective relationships, that he has impaired impulse control such as unprovoked irritability with periods of violence, and his neglect of personal appearance and hygiene.  The Board also notes the Veteran continuous trend of GAF scores below 50 which the DSM-IV indicates is a sign of inability to keep a job.  While the Board notes that there is an indication in the treatment notes of the Veteran's progress and GAF scores which indicate higher functioning, these scores and comments appear merely antidotal when placed in the context of the entire medical record.  Weighing the clinical findings that establish that the Veteran is precluded from substantial gainful employment due to his MDD and those clinical finding which state that the Veteran is not precluded from substantial gainful employment due to his MDD, the Board finds that that the evidence is at least in relative equipoise.  Thus, affording the Veteran the benefit of the doubt, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities, and that TDIU is warranted.


ORDER

Entitlement to TDIU is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


